Citation Nr: 1505175	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-35 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for neuralgia of the jaw.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA). 

Several issues have been raised by the record in a number of communications from the claimant, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These include: a claim of entitlement to an increased rating for nasal congestion with obstructed Eustachian tubes filed in an October 2012 written statement; claims for entitlement to service connection for fibromyalgia, sleep apnea, diverticulitis, and irritable bowel syndrome filed in a Report of General Information dated in May 2014; a claim for an increased rating for a low back disorder filed in a July 2014 written statement; and a claim for a disability based on military sexual trauma (MST), filed in a January 2015 Report of General Information.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In December 2014 written correspondence, prior to the promulgation of a decision by the Board, the Veteran notified the Board of her intent to withdraw her appeal concerning the issues of entitlement to service connection for bilateral carpal tunnel syndrome, a cervical spine disorder, and neuralgia of the jaw. 




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for disabilities of bilateral carpal tunnel syndrome, a cervical spine disorder, and neuralgia of the jaw are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

Historically the Veteran perfected an appeal of the January 2009 rating decision denying entitlement to service connection for bilateral carpal tunnel syndrome, a disorder of the cervical spine, and neuralgia of the jaw.  In December 2014 and before a final decision was promulgated by the Board, the Veteran notified the Board, in writing, that he wished to withdraw her appeal for bilateral carpal tunnel syndrome, the cervical spine disorder, and neuralgia of the jaw.  Hence, there remain no allegations of errors of fact or law for appellate consideration, and her appeal must be dismissed.






ORDER

The appeal concerning entitlement to service connection for bilateral carpal tunnel syndrome is dismissed.

The appeal concerning entitlement to service connection a cervical spine disorder is dismissed.

The appeal concerning entitlement to service connection for neuralgia of the jaw is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


